Whitfield, C. J.,
delivered the opinion of the court.
Section 550, Code 1906, provides that any owner of “real es-> tate” may file a bill to remove clouds from his title thereto. The right, and the only right, which the appellee had, and this is not disclosed, was the right to plant and take oysters in the bay of Biloxi in front of this property. This right was nothing but a mere privilege or license, and not “real estate,” within the meaning of this statute in any proper legal sense.
The decree is reversed, and the bill dismissed.

BeversecL